Case: 13-20154       Document: 00512418742         Page: 1     Date Filed: 10/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2013
                                     No. 13-20154
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

In the Matter of: JAMESON LUKE THOTTAM,

                                                  Debtor

PETER THOTTAM, JPL TRUST,

                                                  Appellants

v.

JAMESON LUKE THOTTAM,

                                                  Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-2133


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       The district court affirmed the bankruptcy court’s order of dismissal.
Reviewing the bankruptcy court’s findings of fact for clear error and conclusions




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-20154         Document: 00512418742          Page: 2     Date Filed: 10/24/2013

                                        No. 13-20154

of law de novo,1 we AFFIRM essentially for the reasons given by the district
court in its Order.




      1
          See In re SI Restructuring Inc.., 714 F.3d 860, 863 (5th Cir. 2013).

                                                2